Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on May 18, 2022 has been entered.
Status of Claims
Before entry of an Examiner’s Amendment, claims 1, 3 and 4 were withdrawn, and claims 2, 5-8, 10 and 15 are cancelled.  Claims 9, 16 and 17 are currently amended.  Claims 11-14 and 18-25 were previously presented.  Claims 1, 3 and 4 are cancelled herein via an Examiner’s Amendment.  Claims 9, 11-14 and 16-25 remain pending and have been fully considered.  The now pending claims are directed to a method.

Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §112 and 35 USC §103 rejections in view of amendments to the claims, Applicant's arguments, and a reconsideration of the pertinent rejections.
Response to Amendment
In their RCE of May 18, 2022 that incorporated the April 26, 2022 claim set, Applicant revised the claim language to clarify the invention and to address the claim interpretations and rejections of the March 1, 2022 Office action (OA).  Thereafter, the only remaining issues were the previously withdrawn product claims, and a proper title in view of cancelling the product claims.  Examiner discussed these issues with Jerome Kim, who spoke on behalf of Charles Park (Applicant’s representative (AR)).  See related Interview Summary.
EXAMINER’S AMENDMENT
Claims 1, 3 and 4, which were previously withdrawn, must be cancelled from this application since they do not appear to be eligible for rejoinder.  Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with Jerome Kim on August 11, 2022 (see above).  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of prior entry of Applicant’s April 26, 2022 submittal, as follows:
The application is amended as follows: 

Amendment to the Specification:
	Substitute the following TITLE or heading:
METHOD FOR PREPARING A CATALYST AND USING THE CATALYST FOR WASTEWATER TREATMENT.
Amendments to the Claims:
1, 3 and 4 (Canceled).
Allowable Subject Matter
Claims 9, 11-14 and 16-25 are allowed.  Claims 9 and 16 are independent method claims.  Claim 9 is exemplary, and follows:  
Claim 9:	A method for wastewater treatment comprising: 
	preparing a catalyst for wastewater treatment; and 
adding the catalyst and hydrogen peroxide to wastewater to react with the wastewater, 
wherein the preparing the catalyst comprises: 
(a) impregnating an aqueous iron oxide precursor solution into the pores of a porous carrier; 
(b) primarily calcining the porous carrier impregnated with the aqueous iron oxide precursor solution; 
(c) impregnating an aqueous platinum precursor solution into the pores of the primarily calcined porous carrier; and 
(d) secondarily calcining the porous carrier impregnated with the aqueous2Application No. 16/368,912Docket No. 018159.0006 platinum precursor solution, 
wherein a pH of the wastewater is adjusted to pH 3 to 4 by adding an acid to the wastewater,
wherein the catalyst and the hydrogen peroxide react with the wastewater at an overall reaction temperature of 15 to 40 ºC, and
wherein the porous carrier is an activated carbon carrier or a mixture of the activated carbon carrier and a silica carrier.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied a combination of Bonse (US5518979) and Hempel (US20020153329) for claim 9, and Bonse, Hempel and Parvulescu (US20050067356) for claim 16.  However, after the current amendments concerning the activated carbon carrier, the claim distinguish over this combined prior art.  The clarity issues regarding the pH and temperature were also addressed.  Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests a method for preparing a catalyst and using the catalyst for wastewater treatment with the features substantially as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
8/11/2022